Title: From Alexander Hamilton to James McHenry, 1 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. May 1st. 1800
          
          Enclosed is an extract of a letter from General Wilkinson, dated the twenty fifth of February, which I send you for your information.
          Enclosed also is a letter from Captain Miller sent me by Col. Hamtramck, and the observations of the Colonel upon it—I know not from what authority the instructions, relative to a stoppage offer, proceeded. If you have any information on the point I would thank you to communicate it—
          Enclosed are returns of Medicine wanted by for the — Brigade transmitted to me by under the command of Lt Col. Smith—
          As the Brigade is sickly I am particularly anxious that such supplies as may appear necessary should be furnished without delay—There being no Officer particularly designated to whom to send returns make applications of this nature I am obliged to trouble you with them  on the occasion—
           S of War
        